Citation Nr: 0907309	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1979 to 
November 1981. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In that rating decision, the RO 
granted service connection for the Veteran's peptic ulcer 
disease and awarded him a 10 percent rating.  The Veteran 
perfected an appeal, and the Board remanded the matter for 
further notification, evidentiary development, and 
adjudication in December 2007.  The Appeals Management Center 
(AMC) re-adjudicated the claim and again denied the Veteran's 
claim for increase via the issuance of a supplemental 
statement of the case (SSOC) in December 2008.

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for peptic ulcer disease emanates from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim on appeal.

A review of the Veteran's claims file reflects that he has 
received ongoing treatment at the Oklahoma City VA Medical 
Center (VAMC).  The December 2008 supplemental statement of 
the case issued by the AMC references, in particular, records 
of the Veteran's treatment at the Oklahoma City VAMC from 
July 2004 to the present, which the AMC documented having 
reviewed "online" in connection with its adjudication of 
the Veteran's claim.  Although the Board acknowledges that 
the AMC reviewed these records in connection with its 
December 2008 adjudication of the Veteran's claim, it does 
not appear that any such records have been associated with 
the claims file. 

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, to include in particular the 
records of the Veteran's treatment from July 2004 to the 
present at the Oklahoma City VAMC that were reviewed by the 
AMC and discussed in the December 2008 supplemental statement 
of the case.  Any records obtained must be associated with 
the Veteran's claims file.  If any records sought are 
determined to be unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2008).

The Board notes further that VA regulations mandate that the 
AOJ is required to issue a supplemental statement of the case 
if, pursuant to a remand of the Board, it develops the 
evidence or cures a procedural defect, unless one of the 
following two exceptions applies:  1) the only purpose of the 
remand is to assemble records previously considered by the 
AOJ; or 2) the Board specifies in the remand that a 
supplemental statement of the case is not required.  See 38 
C.F.R. § 19.31(c (2008).  The Board notes that, in this case, 
the only records that appear not to have been associated with 
the file are those records from the Oklahoma City VAMC dating 
from July 2004 to the present, which records the AMC 
specifically addressed in its December 2008 supplemental 
statement of the case.  Thus, if on remand the only records 
obtained are those previously reviewed by the AMC, no 
additional supplemental statement of the case is necessary.  
See id.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's peptic 
ulcer disease to be obtained.  The letter 
should also invite the Veteran to submit 
any additional pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2.  The AOJ must obtain from the Oklahoma 
City VA Medical Center all available 
medical records from July 2004 to the 
present, including specifically those 
records reviewed online by the AMC and 
referenced in the December 2008 
supplemental statement of the case.  The 
AOJ must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2008) regarding 
requesting records.  Any other sources of 
treatment records identified by the 
Veteran must also be contacted.  All 
records and/or responses received must be 
associated with the claims file.  If any 
records sought are determined to be 
unavailable, the Veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2008).

3.  After securing any additional 
records, the AOJ should consider whether 
any additional evidentiary development is 
necessary, and undertake any other 
development deemed appropriate.  Upon 
completion of all development, the AOJ 
should evaluate whether any evidence not 
previously considered in the December 
2008 supplemental statement of the case 
was obtained pursuant to this remand.  If 
any evidence not previously considered 
has been associated with the claims file, 
the AOJ must re-adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, pursuant to 38 C.F.R 
§ 19.31(c), furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford the 
Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2008).



________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2008).

